On Motion for Rehearing.
It is asserted that this court failed to pass upon appellant's assignment of error *Page 22 
Number 4, which is as follows: "The trial court erred in excluding the testimony of defendant's witness Gordon F. Morrow, Secretary of New Mexico Abstract Company of Estancia, New Mexico."
We were, and are now, of the opinion that the assignment was abandoned. The point made in appellant's brief under this assignment of error is as follows: "The defendant further charges the trial court with finally committing error in finding the issues for the plaintiffs on the basis that the defendant's tax deed, together with the evidence offered and rejected by the court, was void and of no effect, for the reason that the description in the said deed (exhibit 1) was insufficient to describe any tract of land and did not convey any title to the said lands."
It asserts no error upon the ground of the exclusion of the testimony of the witness Morrow. Under this point the following statement is made: "* * * he offered the testimony of Gordon F. Morrow, secretary of the New Mexico Abstract Company of Estancia, New Mexico, bonded abstractors whose testimony was upon objection from the plaintiff's counsel, rejected, and defendant then and there made his offer of proof, (tr. p. 84, 85, 86, 87)."
The rejected evidence is not otherwise referred to. We were not advised by appellant's brief in chief what evidence was excluded by the trial court, to which the assignment of error was directed, or upon what legal grounds it is claimed that the trial court erred in excluding it. Neither is stated in the point or argument. An assignment of error not supported by point and argument will not be considered by the Supreme Court. Robinson v. Mittry Bros., 43 N.M. 357, 94 P.2d 99.
But the deed furnishes no data which would authorize the introduction of extrinsic evidence to prove either the ownership of the land in 1936, purported to be conveyed by the tax deed, or its location on the ground. There was no ground for the admission of extrinsic testimony.
The motion for rehearing is overruled.
It is so ordered.
SADLER, MABRY, and BICKLEY, JJ., concur.
ZINN, C.J., did not participate.